PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,960,943
Issue Date: 1 May 2018
Application No. 15/482,626
Filing or 371(c) Date: 7 Apr 2017
Attorney Docket No. SMM01389-US-CNT 

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application,1 filed on July 28, 2021.   

The renewed petition pursuant to 37 C.F.R. § 1.78(c) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application was filed on July 22, 2020 along with the petition fee, the proper statement of unintentional delay, and both a certificate of correction and the associated fee.  The original petition pursuant to 37 C.F.R. 
§ 1.78(c) was dismissed via the mailing of a decision on February 24, 2021 which indicated that requirements (2) and (3) of 37 C.F.R. § 1.78(c) have each been satisfied.


With this renewed petition pursuant to 37 C.F.R. § 1.78(c), an acceptable corrected/updated ADS has been submitted, which satisfies the first requirement of of 37 C.F.R. § 1.78(c).

However, after the mailing of the decision on the original petition pursuant to 37 C.F.R. § 1.78(c) on February 24, 2021, the USPTO published Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020), and it follows that the third requirement of 37 C.F.R. 
§ 1.78(c) is no longer satisfied.

To date, requirements (1) and (2) of 37 C.F.R. § 1.78(c) have been satisfied and the third has not.

Regarding requirement (3) of 37 C.F.R. § 1.78(c), petitioner has provided the required statement of unintentional delay.  However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay. 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223.

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.78(c).” 

The previously-submitted certificate of correction is acceptable.  Petitioner need not resubmit the certificate of correction, the associated fee, the petition fee, nor a corrected/updated ADS on second renewed petition.

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Applicant is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 Provisional application number 62/146,020 was filed on April 10, 2015.
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply.